Filed 04/13/21                                      Case 20-10800                                               Doc 405




            5
       1
            GREGORY S. POWELL, State Bar No. 182199
            Assistant United States Trustee
       2
            JASON BLUMBERG, State Bar No. 330150
            Trial Attorney
       3
            UNITED STATES DEPARTMENT OF JUSTICE
            Office of the United States Trustee
       4
            2500 Tulare Street, Suite 1401
            Fresno, California 93721
       5
            Telephone: (559) 487-5002
            Facsimile: (559) 487-5030
       6
            E-mail: jason.blumberg@usdoj.gov
       7
            Attorneys for TRACY HOPE DAVIS
       8    United States Trustee for Region 17

       9                         UNITED STATES BANKRUPTCY COURT
       10                         EASTERN DISTRICT OF CALIFORNIA
       11   In re                                         )       Case No. 20-10800-B-11
                                                          )
       12   4-S RANCH PARTNERS, LLC,                      )
                                                          )       DC No. MF-14
       13                                                 )
                                                          )       Date: April 27, 2021
       14                                                 )       Time: 9:30 a.m.
                                                          )       Place: United States Courthouse
       15                                                 )              Department B, Courtroom 13
                                                          )              2500 Tulare Street, Fifth Floor
       16                                                 )              Fresno, California
                                          Debtor.         )
       17                                                 )       Judge: Hon. René Lastreto II
       18
                             OBJECTION OF THE UNITED STATES TRUSTEE TO
       19                   APPROVAL OF DEBTOR’S DISCLOSURE STATEMENT
       20
                    Tracy Hope Davis, United States Trustee for Region 17 (the “UST”), by and through her
       21
            undersigned counsel, hereby files this objection to approval of the Debtor’s disclosure statement
       22
            (ECF No. 394) (the “Disclosure Statement”) for its amended plan of reorganization dated March
       23

       24   10, 2021 (ECF No. 396) (the “Plan”).

       25

       26

       27

       28



                                                              1
Filed 04/13/21                                         Case 20-10800                                                     Doc 405




                                                    I. INTRODUCTION
       1

       2            1.      According to Sandton Credit Solutions Master Fund IV, LP’s recent status

       3    conference statement, stay relief for the Debtor’s real property took effect on April 1, 2021. A
       4
            foreclosure sale is scheduled for April 29, 2021. See ECF No. 404.
       5
                    2.      Because monetizing its real property is the lynchpin of the Debtor’s Plan, the
       6

       7
            Debtor should amend the Disclosure Statement to address how this development affects the

       8    implementation and feasibility of the Plan.
       9                                       II. STATEMENT OF FACTS
       10
                    3.      The Debtor commenced this case by filing a voluntary petition for relief under
       11
            Chapter 11 of the Bankruptcy Code on March 2, 2020 (the “Petition Date”). See ECF No. 1.
       12

       13   The Debtor is currently a debtor-in-possession under sections 1107 and 1108 of the Bankruptcy

       14   Code. Due to a lack of interest, no official committee of unsecured creditors has been appointed
       15
            in this case.
       16
                    4.      As scheduled, the Debtor’s most valuable asset is certain real property in Merced
       17
            County (the “Real Property”), which the Debtor valued at $500 million. See amended Schedule
       18

       19   A/B (ECF No. 99), at item 55.1.

       20           5.      According to amended Schedule D, Sandton Credit Solutions Master Fund IV, LP
       21
            (“Sandton”) has a secured claim in the amount of $57,264,645.50. The claim encumbers the
       22
            Real Property. See ECF No. 99.1
       23

       24
                    6.      On December 9, 2020, the Court entered an Order approving a stipulation

       25   between the Debtor, Stephen Sloan and Sandton resolving stay relief motions with respect to the
       26
                    1
       27                   The claim also encumbers the “Hamburg Ranch,” which is not property of the Debtor’s
            estate. See Disclosure Statement, at p. 4. The Debtor’s principal, Stephen W. Sloan, is a co-debtor on the
       28   obligation to Sandton. See Schedule G (ECF No. 18). Mr. Sloan is the debtor in possession in Case No.
            20-10809.

                                                                2
Filed 04/13/21                                       Case 20-10800                                              Doc 405




            Real Property. See ECF No. 346 (the “Stay Relief Order”). The Stay Relief Order required
       1

       2    payment in full to Sandton by no later than March 31, 2021. Further, the automatic stay was

       3    vacated effective April 1, 2021. Id.; see also Disclosure Statement, at p.3 (lines 14-21).
       4
                   7.      On April 5, 2021, Sandton filed a status conference report. See ECF No. 404.
       5
            Therein, Sandton stated that “Debtor did not make payment in any amount to Sandton by March
       6

       7
            31, 2021 and the portion of the Order granting Sandton relief from stay took effect April 1,

       8    2021…. The foreclosure sale … is scheduled for April 29, 2021.” Id.
       9           8.      The Debtor’s Plan contemplates that “[o]n the first anniversary of the Effective
       10
            Date, the Debtor in Possession shall fund all payments required to be made through new capital,
       11
            new financing or the proceeds of a sale of the Property, all of which are subject to approval of
       12

       13   the Bankruptcy Court.” See Plan, at p.5 (§ 2.2) (emphasis added).

       14                                           III. OBJECTION
       15
                   9.      A debtor-in-possession may not solicit creditors to vote on a plan, unless, at the
       16
            time of such solicitation, the debtor-in-possession provides creditors with a “written disclosure
       17
            statement approved, after notice and a hearing, by the court as containing adequate
       18

       19   information.” See 11 U.S.C. § 1125(b) (emphasis added); In re Kelley, 199 B.R. 698,

       20   703 (B.A.P. 9th Cir. 1996).
       21
                   10.     “Adequate information” is defined as information that is in sufficient detail to
       22
            enable “a hypothetical investor” to make an informed judgment about the Plan. See 11 U.S.C. §
       23

       24
            1125(a); In re Commercial Western Finance Corp., 761 F.2d 1329, 1331 n.1 (9th Cir. 1985).

       25          11.     Even if a disclosure statement provides adequate information, the disclosure
       26   statement should not be approved if the plan it describes is patently unconfirmable. See, e.g.,
       27

       28



                                                             3
Filed 04/13/21                                      Case 20-10800                                               Doc 405




            In re Beyond.com Corp., 289 B.R. 138, 140 (Bank. N.D. Cal. 2003) (“Because the underlying
       1

       2    plan is patently unconfirmable, the disclosure statement may not be approved.”).

       3           12.     Here, the Disclosure Statement fails to provide adequate information about the
       4
            current status of the Debtor’s Real Property. As noted above, it appears that Sandton has not
       5
            received payment as contemplated by the Stay Relief Order. Therefore, a foreclosure sale is
       6

       7
            scheduled for April 29, 2021. See ¶¶ 6-7, supra.

       8           13.     Because monetizing the Real Property is a lynchpin of the Debtor’s Plan, the
       9    Debtor should amend the Disclosure Statement to address how this development affects the
       10
            implementation and feasibility of the Plan. Cf. In re Ferretti, 128 B.R. 16, 19 (Bankr. D.N.H.
       11
            1991) (“[A] proper disclosure statement must clearly and succinctly inform the average
       12

       13   unsecured creditor what it is going to get, when it is going to get it, and what contingencies

       14   there are to getting its distribution.”) (emphasis added); In re Metrocraft Pub. Servs., Inc., 39
       15
            B.R. 567, 568 (Bankr. N.D. Ga. 1984) (“Relevant factors for evaluating the adequacy of a
       16
            disclosure statement may include … (6) the present condition of the debtor while in Chapter 11
       17
            … (15) information relevant to the risks posed to creditors under the plan ….”); see also Matter
       18

       19   of Pizza of Hawaii, Inc., 761 F.2d 1374, 1382 (9th Cir. 1985) (“‘The purpose of section

       20   1129(a)(11) is to prevent confirmation of visionary schemes which promise creditors and equity
       21
            security holders more under a proposed plan than the debtor can possibly attain after
       22
            confirmation.’”).
       23

       24

       25

       26

       27

       28



                                                            4
Filed 04/13/21                                         Case 20-10800                                               Doc 405




                                                 IV.     CONCLUSION
       1

       2           Based on the foregoing, the UST respectfully requests that the Court (i) sustain the

       3    Objection and (ii) disapprove the Disclosure Statement. 2
       4
            Dated: April 13, 2021.
       5
                                                                   Respectfully submitted,
       6

       7
                                                                   TRACY HOPE DAVIS
                                                                   UNITED STATES TRUSTEE
       8
                                                                   By:/s/ Jason Blumberg____________
       9                                                           JASON BLUMBERG
       10
                                                                   Trial Attorney
                                                                   Office of the United States Trustee
       11                                                          501 “I” Street, Suite 7-500
                                                                   Sacramento, CA 95814-2322
       12
                                                                   Direct Phone: (916) 930-2076
       13                                                          Fax: (916) 930-2099
                                                                   E-mail: Jason.blumberg@usdoj.gov
       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

                   2
       28                   The UST reserves her right to make any and all confirmation objections in connection
            with any confirmation hearing on the Plan.

                                                               5
